Citation Nr: 1704589	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for arthritis, to include degenerative joint disease (DJD), other than of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980 and from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an October 2010 rating decision from the VA RO in St. Paul, Minnesota.  The case is currently under the jurisdiction of the St. Paul RO.  

In October 2012, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file. 

In June 2015, the Board remanded this matter for further development.  At that time, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was also remanded.  While pending return to the Board, the RO issued a December 2015 rating decision granting TDIU.  As a result, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that the currently diagnosed psoriatic arthritis began in service.


CONCLUSION OF LAW

Service connection for psoriatic arthritis is warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A medical opinion from the Veterans Health Administration (VHA) was obtained in December 2016.  In pertinent part, a chief rheumatologist opined that it was at least as likely as not that "the Veteran had arthritis associated with psoriasis predating his discharge from the military."  He first clarified that the Veteran did indeed have psoriasis in-service.  Specifically, the Veteran's in-service complaints of pitting of his nails was found to be indicative of psoriasis and not, as previously opined, a fungal infection.  That said, the distinctive combination of his noted nail pitting, costochondritis, oligoarthritis and low back pain with inflammatory features indicated that psoriatic arthritis was present in-service.  The physician further noted that the overall manifestation of the Veteran's symptomology prior to his diagnosis of psoriatic arthritis was akin to other patients with the disability.  This opinion is deemed highly probative as it was thoroughly rationalized against the evidence of record. 

The Board acknowledges that there is also a negative nexus opinion of record.  However, for reasons discussed in the Board's VHA request, this opinion was not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

In light of the positive VHA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's psoriatic arthritis was incurred in-service.   See 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for psoriatic arthritis is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for psoriatic arthritis is granted



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


